Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Applicant’s amendments to the claims have overcome some of the rejections previously set forth in the Non-Final Office Action mailed September 24th, 2020. Applicant’s amendments to claims 1-6, as described on pages 6-10 and discussed in the applicant initiated interview dated 12/11/2020 have been deemed sufficient to overcome the previous 35 USC § 101, 35 USC § 112(b), and 35 USC § 103 art rejections through the addition of the “into a groove formed...” as supported by the specification paragraphs [0011-0012]. However, as the change the scope of the claim, new art rejections for claim 1-6 have been added below. All other rejections under 35 USC § 103 have additionally been maintained and are included below, with minor revisions to reflect claim language.
	
	Additionally, applicant argues that Kawamori fails to disclose limitations regarding the rotations and work pressurizations of independent claims 1, 4, and 5. Specifically, applicant argues that the cited paragraph of Kawamori [0081] fails to disclose an apparatus that presses the spaces and workpiece. However, examiner interprets paragraph [0081] of the Kawamori references as using the robotic arm with the pressing unit interacting with the workpiece by 


Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamori (US Pre-Granted Publication No US. 2006/0151089 A1 hereinafter “Kawamori”) in view of Takahiro et al. (World Intellectual Property Organization Published document WO2008032591 A1 hereinafter “Takahiro”) further in view of Mizumoto et al (US Pre-Granted Publication No. US 2017/0209968 A1 hereinafter “Mizumoto”).

	Regarding claim 1 Kawamori discloses:

	A work assembling device configured such that a root portion of a first arm is supported by a base via a first pivot (Kawamori fig. 9 element 63 [0052] wherein the first arm swings around the base) so as to be turnable around an axis line which is parallel with a main axis, (Kawamori fig. 9 element 69 [0051] wherein the robot rests on a rotating base)	a root portion of a second arm is supported by an end portion of the first arm via a second pivot so as to be turnable around an axis line which is parallel with the main axis, (Kawamori fig. 9 element 65 [0053] wherein the second arm can also rotate around the main axis when properly aligned) a work pressurizing unit is disposed on an end side of the second arm, (Kawamori [0076-0079] wherein an applicator head is attached to the end of the robot arm work on the work piece when required i.e. a pressurizing unit is at the end of the second arm) and a work pressurized by the work pressurizing unit is assembled … in a work assembling portion of an article, (Kawamori [0042-0050] [0081] wherein the work pieces are assembled by being pushed together i.e. the work is assembled by pressure) … and move the end portion of the second arm in a work pressurizing direction which is determined to be along the reference line; (Takahiro figs. 9-11 modified paragraph [0009] wherein the pressing action of the second arm is along the reference line r1)
and assemble the work, which is pressurized by the work pressurizing unit disposed at the end portion of the second arm, (Kawamori [0076-0079] wherein an applicator head is attached to the end of the robot arm work on the work piece when required i.e. a pressurizing unit is at the end of the second arm) to the work assembling portion of the article, the work assembling portion being located in the work pressurizing direction and held by an article holding table.  (Kawamori [0042-0050] [0081] wherein the work pieces are assembled by being pushed together i.e. the work is assembled by pressure). 

	Kawamori does not appear to disclose: 

	into a groove formed or the work assembling device comprising a control unit configured to: assume a reference line connecting the root portion of the first arm and the end portion of the second arm on a plane which orthogonally intersects with the main axis; decrease an angle formed by the first arm and the reference line while increasing a crossing angle between the first arm and the second arm on the side facing the reference line; transform the first arm and the second arm from a bent state to a propped state that is close to a linear state along the reference line,

	However, in the same field of endeavor of robotic control systems Takahiro discloses:

	“the work assembling device comprising a control unit configured to: (Takahiro modified paragraph [0006] wherein the robot is controlled by the control device) assume a reference line connecting the root portion of the first arm and the end portion of the second arm on a plane which orthogonally intersects with the main axis; (Takahiro fig. 9 modified paragraph [0009] wherein the reference line connecting the end of the second arm and the base of the first arm lies in the XY plane, orthogonal to the main axis Z) decrease an angle formed by the first arm and the reference line while increasing a crossing angle between the first arm and the second arm on the side facing the reference line; transform the first arm and the second arm from a bent state to a propped state that is close to a linear state along the reference line,” (Takahiro figs. 9-11 modified paragraph [0009] wherein the angle beta decreases as the arm extends and the unnamed angle formed between the two arms increases as it reaches a fully extended, approaching linear arm based on simple geometry)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the control unit with the reference line and decreasing angles of Takahiro with the robotic device of Kawamori because one of ordinary skill would have been motivated to make this modification in order to allow for a means of locating and controlling the robotic device based on information relating to the geometry of the robotic arm (Takahiro modified paragraphs [0009] and [0129]).

	Additionally and as an alternative, Kawamori in view of Takahiro do not appear to disclose:

	a work pressurizing unit is disposed on an end side of the second arm, and a work pressurized by the work pressurizing unit is assembled into a groove formed in a work assembling portion of an article or  and assemble the work, which is pressurized by the work pressurizing unit disposed at the end portion of the second arm, to the groove formed in the work assembling portion of the article, the work assembling portion being located in the work pressurizing direction and held by an article holding table.

	However, in the same field of endeavor of robotic controls Mizumoto discloses:

	“a work pressurizing unit is disposed on an end side of the second arm, and a work pressurized by the work pressurizing unit is assembled into a groove formed in a work assembling portion of an article” and “and assemble the work, which is pressurized by the work pressurizing unit disposed at the end portion of the second arm, to the groove formed in the work assembling portion of the article, the work assembling portion being located in the work pressurizing direction and held by an article holding table.” (Mizumoto [0073-0078] [0083] wherein the arm fits the o ring in the groove with assistance from the robotic arm pressing device).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the groove workpiece assembly component of Mizumoto with the robotic system of Kawamori because one of ordinary skill would have been motivated to make this modification in order to quickly and properly assemble two pieces together, such as an o ring into 

	Regarding claim 2 Kawamori in view of Takahiro and Mizumoto disclose all of the limitations of claim 1 and Kawamori further discloses:

	The work assembling device according to claim 1, wherein when a root portion of a wrist bending member is disposed on the end side of the second arm so as to be turnable around the axis line which is parallel with the main axis, and the work pressurizing unit is disposed on an end side of the wrist bending member, (Kawamori fig. 9 elements 67 and 13 [0041] [0056] wherein the applicator/ pressurizing unit is disposed at the end of the second arm and is able to swing and rotate around an axis parallel to the main axis of the device) ... and the wrist bending member is positioned in the work pressurizing direction.  (Kawamori fig. 9 elements 67 and 13 [0041] [0056] wherein the applicator/ pressurizing unit is disposed at the end of the second arm and is able to swing and rotate around an axis parallel to the main axis of the device, and the wrist can hang down in the same direction the pressurizing is applied).

	Kawamori does not appear to disclose:

	the end portion of the second arm is moved in the work pressurizing direction which is determined to be along the reference line, 

	However, in the same field of endeavor of robotic controls Takahiro discloses:    

	“the end portion of the second arm is moved in the work pressurizing direction which is determined to be along the reference line,” (Takahiro figs. 9-11 modified paragraph [0009] wherein the angle beta decreases as the arm extends and the unnamed angle formed between the two arms increases as it reaches a fully extended, approaching linear arm based on simple geometry)
	
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the movement of the robotic arm with the reference line and decreasing angles of Takahiro with the robotic device of Kawamori because one of ordinary skill would have been motivated to make this modification in order to allow for a means of locating and controlling the robotic device based on information relating to the geometry of the robotic arm (Takahiro modified paragraphs [0009] and [0129]).

	Regarding claim 4 Kawamori discloses:
	
	A control method for a work assembling device configured such that a root portion of a first arm is supported by a base via a first pivot (Kawamori fig. 9 element 63 [0052] wherein the first arm swings around the base) so as to be turnable around an axis line which is parallel with a main axis, (Kawamori fig. 9 element 69 [0051] wherein the robot rests on a rotating base)
a root portion of a second arm is supported by an end portion of the first arm via a second pivot so as to be turnable around an axis line which is parallel with the main axis, (Kawamori fig. 9 element 65 [0053] wherein the second arm can also rotate around the main axis when properly a work pressurizing unit is disposed on an end side of the second arm, (Kawamori [0076-0079] wherein an applicator head is attached to the end of the robot arm work on the work piece when required i.e. a pressurizing unit is at the end of the second arm) and a work pressurized by the work pressurizing unit is assembled … in a work assembling portion of an article, (Kawamori [0042-0050] [0081] wherein the work pieces are assembled by being pushed together i.e. the work is assembled by pressure) … and move the end portion of the second arm in a work pressurizing direction which is determined to be along the reference line; (Takahiro figs. 9-11 modified paragraph [0009] wherein the pressing action of the second arm is along the reference line r1) and assemble the work, which is pressurized by the work pressurizing unit disposed at the end portion of the second arm, (Kawamori [0076-0079] wherein an applicator head is attached to the end of the robot arm work on the work piece when required i.e. a pressurizing unit is at the end of the second arm) to the … work assembling portion of the article, the work assembling portion being located in the work pressurizing direction and held by an article holding table.  (Kawamori [0042-0050] [0081] wherein the work pieces are assembled by being pushed together i.e. the work is assembled by pressure). 

	Kawamori does not appear to disclose: 

	into a groove formed or the control method comprising a control unit performing control to: assume a reference line connecting the root portion of the first arm and the end portion of the second arm on a plane which orthogonally intersects with the main axis; decrease an angle formed by the first arm and the reference line while increasing a crossing angle between the first arm and the second arm on the side facing the reference line; transform the first arm and the second arm from a bent state to a propped state that is close to a linear state along the reference line,

	However, in the same field of endeavor of robotic control systems Takahiro discloses:

	“the control method comprising a control unit performing control to: (Takahiro modified paragraph [0006] wherein the robot is controlled by the control device) assume a reference line connecting the root portion of the first arm and the end portion of the second arm on a plane which orthogonally intersects with the main axis; (Takahiro fig. 9 modified paragraph [0009] wherein the reference line connecting the end of the second arm and the base of the first arm lies in the XY plane, orthogonal to the main axis Z) decrease an angle formed by the first arm and the reference line while increasing a crossing angle between the first arm and the second arm on the side facing the reference line; transform the first arm and the second arm from a bent state to a propped state that is close to a linear state along the reference line,” (Takahiro figs. 9-11 modified paragraph [0009] wherein the angle beta decreases as the arm extends and the unnamed angle formed between the two arms increases as it reaches a fully extended, approaching linear arm based on simple geometry)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the control unit with the reference line and decreasing angles of Takahiro with the robotic device of Kawamori because one of ordinary skill would have been motivated to make this modification in order to allow for a means of locating and controlling the robotic device 

	Additionally and as an alternative, Kawamori in view of Takahiro do not appear to disclose:

	a work pressurizing unit is disposed on an end side of the second arm, and a work pressurized by the work pressurizing unit is assembled into a groove formed in a work assembling portion of an article or  and assemble the work, which is pressurized by the work pressurizing unit disposed at the end portion of the second arm, to the groove formed in the work assembling portion of the article, the work assembling portion being located in the work pressurizing direction and held by an article holding table.

	However, in the same field of endeavor of robotic controls Mizumoto discloses:

	“a work pressurizing unit is disposed on an end side of the second arm, and a work pressurized by the work pressurizing unit is assembled into a groove formed in a work assembling portion of an article” and “and assemble the work, which is pressurized by the work pressurizing unit disposed at the end portion of the second arm, to the groove formed in the work assembling portion of the article, the work assembling portion being located in the work pressurizing direction and held by an article holding table.” (Mizumoto [0073-0078] [0083] wherein the arm fits the o ring in the groove with assistance from the robotic arm pressing device).




	Regarding claim 5 Kawamori discloses:
	
	A control program for a work assembling device … the control program (configured such that a root portion of a first arm is supported by a base via a first pivot (Kawamori fig. 9 element 63 [0052] wherein the first arm swings around the base) so as to be turnable around an axis line which is parallel with a main axis, (Kawamori fig. 9 element 69 [0051] wherein the robot rests on a rotating base)
a root portion of a second arm is supported by an end portion of the first arm via a second pivot so as to be turnable around an axis line which is parallel with the main axis, (Kawamori fig. 9 element 65 [0053] wherein the second arm can also rotate around the main axis when properly aligned) a work pressurizing unit is disposed on an end side of the second arm, (Kawamori [0076-0079] wherein an applicator head is attached to the end of the robot arm work on the work piece when required i.e. a pressurizing unit is at the end of the second arm) and a work pressurized by the work pressurizing unit is assembled … in a work assembling portion of an article, (Kawamori [0042-0050] [0081] wherein the work pieces are assembled by being pushed together … and move the end portion of the second arm in a work pressurizing direction which is determined to be along the reference line; (Takahiro figs. 9-11 modified paragraph [0009] wherein the pressing action of the second arm is along the reference line r1) and assemble the work, which is pressurized by the work pressurizing unit disposed at the end portion of the second arm, (Kawamori [0076-0079] wherein an applicator head is attached to the end of the robot arm work on the work piece when required i.e. a pressurizing unit is at the end of the second arm) to the work assembling portion of the article, the work assembling portion being located in the work pressurizing direction and held by an article holding table.  (Kawamori [0042-0050] [0081] wherein the work pieces are assembled by being pushed together i.e. the work is assembled by pressure). 

	Kawamori does not appear to disclose: 

	stored on a non-transitory computer readable recording medium, or into a groove or the control program causing to execute a process of performing control to: assume a reference line connecting the root portion of the first arm and the end portion of the second arm on a plane which orthogonally intersects with the main axis; decrease an angle formed by the first arm and the reference line while increasing a crossing angle between the first arm and the second arm on the side facing the reference line; transform the first arm and the second arm from a bent state to a propped state that is close to a linear state along the reference line,

	However, in the same field of endeavor of robotic control systems Takahiro discloses:

stored on a non-transitory computer readable recording medium,” (Takahiro modified paragraph [0151] wherein the general purpose computer and external storage is non-transitory) “the control program causing to execute a process of performing control to: (Takahiro modified paragraph [0006] wherein the robot is controlled by the control device) assume a reference line connecting the root portion of the first arm and the end portion of the second arm on a plane which orthogonally intersects with the main axis; (Takahiro fig. 9 modified paragraph [0009] wherein the reference line connecting the end of the second arm and the base of the first arm lies in the XY plane, orthogonal to the main axis Z) decrease an angle formed by the first arm and the reference line while increasing a crossing angle between the first arm and the second arm on the side facing the reference line; transform the first arm and the second arm from a bent state to a propped state that is close to a linear state along the reference line,” (Takahiro figs. 9-11 modified paragraph [0009] wherein the angle beta decreases as the arm extends and the unnamed angle formed between the two arms increases as it reaches a fully extended, approaching linear arm based on simple geometry)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the non-transitory control unit with the reference line and decreasing angles of Takahiro with the robotic device of Kawamori because one of ordinary skill would have been motivated to make this modification in order to allow for a means of locating and controlling the robotic device based on information relating to the geometry of the robotic arm (Takahiro modified paragraphs [0009] and [0129]).

	Additionally and as an alternative, Kawamori in view of Takahiro do not appear to disclose:

	a work pressurizing unit is disposed on an end side of the second arm, and a work pressurized by the work pressurizing unit is assembled into a groove formed in a work assembling portion of an article or and assemble the work, which is pressurized by the work pressurizing unit disposed at the end portion of the second arm, to the groove formed in the work assembling portion of the article, the work assembling portion being located in the work pressurizing direction and held by an article holding table.

	However, in the same field of endeavor of robotic controls Mizumoto discloses:

	“a work pressurizing unit is disposed on an end side of the second arm, and a work pressurized by the work pressurizing unit is assembled into a groove formed in a work assembling portion of an article” and “and assemble the work, which is pressurized by the work pressurizing unit disposed at the end portion of the second arm, to the groove formed in the work assembling portion of the article, the work assembling portion being located in the work pressurizing direction and held by an article holding table.” (Mizumoto [0073-0078] [0083] wherein the arm fits the o ring in the groove with assistance from the robotic arm pressing device).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the groove workpiece assembly component of Mizumoto with the robotic system of Kawamori because one of ordinary skill would have been motivated to make this modification in order to quickly and properly assemble two pieces together, such as an o ring into .


	Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamori and Takahiro and Mizumoto as applied to claims 1 and 2 above, and further in view of Nishimura et al. (US Patent No. US 4,987,765 hereinafter “Nishimura”).

	Regarding claim 3 Kawamori in view of Takahiro disclose all of the limitations of claims 1 and Kawamori further discloses:

	The work assembling device according to claim 1, comprising: an article holding table configured to hold an article (Kawamori fig. 8 element 37 and 21 [0047] wherein the work piece is held on the table to be worked on) to which the work pressurized by the work pressurizing unit disposed on the end side of the second arm is assembled; , (Kawamori fig. 9 elements 67 and 13 [0041] [0056] wherein the applicator/ pressurizing unit is disposed at the end of the second arm and is able to swing and rotate around an axis parallel to the main axis of the device) … when the work pressurizing unit disposed on the end side of the second arm moves the article holding table in the opposite direction to the positive direction using pressurizing force applied to the article holding table via the work and the article. (Kawamori [0042-0050] [0076-0079] [0081] wherein an applicator head is attached to the end of the robot arm work on the work piece when required i.e. a pressurizing unit is at the end of the second arm to work on the work piece attached to the table).

	Kawamori does not appear to disclose:

	and a motor configured to move the article holding table intermittently in a positive direction, so that the work assembling portion of the article held by the article holding table is positioned at a work assembling operation position, wherein a one-way clutch is disposed on an output path of the motor, the one-way clutch allowing operation of the motor to move the article holding table in the positive direction, and stopping operation of the motor to move the article holding table in an opposite direction thereto,

	However, in the same field of endeavor of robotic controls Nishimura discloses:

	“and a motor configured to move the article holding table intermittently in a positive direction, so that the work assembling portion of the article held by the article holding table is positioned at a work assembling operation position, wherein a one-way clutch is disposed on an output path of the motor, the one-way clutch allowing operation of the motor to move the article holding table in the positive direction, and stopping operation of the motor to move the article holding table in an opposite direction thereto,” (Nishimura col. 9 lines 5-56 wherein during the robotic manufacturing steps the table moves in a direction to facilitate successive manufacturing steps on a work piece based on the engagement of a one way clutch, and when disengaged the table moves in the opposite direction)



	Regarding claim 7 Kawamori and Takahiro and Mizumoto disclose all of the limitations of claim 2 above, and Kawamori further discloses:

	The work assembling device according to claim 2, comprising: an article holding table configured to hold an article (Kawamori fig. 8 element 37 and 21 [0047] wherein the work piece is held on the table to be worked on) to which a work pressurized by the work pressurizing unit disposed on the end side of the second arm is assembled; , (Kawamori fig. 9 elements 67 and 13 [0041] [0056] wherein the applicator/ pressurizing unit is disposed at the end of the second arm and is able to swing and rotate around an axis parallel to the main axis of the device) … when the work pressurizing unit disposed on the end side of the second arm moves the article holding table in the opposite direction to the positive direction using pressurizing force applied to the article holding table via the work and the article. (Kawamori [0042-0050] [0076-0079] [0081] wherein an applicator head is attached to the end of the robot arm work on the work piece when required i.e. a pressurizing unit is at the end of the second arm to work on the work piece attached to the table).

	Kawamori does not appear to disclose:

	and a motor configured to move the article holding table intermittently in a positive direction, so that the work assembling portion of the article held by the article holding table is positioned at a work assembling operation position, wherein a one-way clutch is disposed on an output path of the motor, the one-way clutch allowing operation of the motor to move the article holding table in the positive direction, and stopping operation of the motor to move the article holding table in an opposite direction thereto,

	However, in the same field of endeavor of robotic controls Nishimura discloses:

	“and a motor configured to move the article holding table intermittently in a positive direction, so that the work assembling portion of the article held by the article holding table is positioned at a work assembling operation position, wherein a one-way clutch is disposed on an output path of the motor, the one-way clutch allowing operation of the motor to move the article holding table in the positive direction, and stopping operation of the motor to move the article holding table in an opposite direction thereto,” (Nishimura col. 9 lines 5-56 wherein during the robotic manufacturing steps the table moves in a direction to facilitate successive manufacturing steps on a work piece based on the engagement of a one way clutch, and when disengaged the table moves in the opposite direction)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the table motors and one way clutch of Nishimura with the robotic device of Kawamori and Takahiro because one of ordinary skill would have been motivated to make this 

	Claim 6 was cancelled and therefore not examined on its merits. 

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 5,109,604 discloses a means for assembling grooved torque converters 
US Patent 4,575,934 discloses a robotic arm for assembling vehicle forms using a groove alignment to ensure the mating pieces meet up correctly

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                   
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664